In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-18-00385-CR


                       CHRISTOPHER CHAD PARKER, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 287th District Court
                                      Bailey County, Texas
                  Trial Court No. 3042; Honorable Gordon H. Green, Presiding

                                          January 8, 2020

                               MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Christopher Chad Parker, appeals from his convictions by a jury of the

offenses of manslaughter,1 aggravated assault,2 and possession of a controlled

substance,3 and the resulting respective court-imposed concurrent sentences of

imprisonment for periods of fifteen years, eight years, and two years. Through three


      1   TEX. PENAL CODE ANN. § 19.04 (West 2019).
      2   TEX. PENAL CODE ANN. § 22.02 (West 2019).

      3   TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2017).
issues, Appellant challenges his convictions by arguing as follows: (1) the trial court erred

in admitting blood evidence and the accompanying analysis report because the evidence

was obtained as a result of an illegal search; (2) the trial court erred in allowing a witness

to testify to the physical effects of methamphetamine on the human body; and (3) the

evidence is insufficient to support his conviction for manslaughter. Based on the reasons

that follow, we affirm the convictions of the trial court.


       BACKGROUND

       In mid-June 2016, Appellant was involved in an early morning fatal motor vehicle

accident. Appellant was driving a pickup and towing a defective homemade trailer when

he struck another vehicle, killing the driver of that vehicle and severely injuring a

passenger in his vehicle. Appellant was also injured and while paramedics were treating

him at the scene of the accident, they found a syringe and vial inside his socks. Those

items were later given to the primary investigator, DPS Trooper Bobby Garcia. The vial

recovered from Appellant’s sock tested positive for methamphetamine. Later, police

recovered another syringe from a locked black box found at the scene.


       Appellant was taken to a Lubbock hospital for treatment. While there, hospital

employees drew Appellant’s blood for medical purposes and maintained it in the hospital’s

blood bank. The blood, contained in a vial marked as belonging to “Christopher C.

Parker,” in “Laboratory Case Number LUB-1606-02782,” was retrieved by the police via

a grand jury subpoena and transported to the DPS laboratory in Lubbock, to be analyzed

for the presence of alcohol. The Lubbock laboratory later sent the vial to the DPS

laboratory in Austin, to be tested for the presence of methamphetamine. After the vial

was transferred to the Austin laboratory, a search warrant was obtained authorizing a

                                               2
“search” of the vial.   A report from the Austin laboratory indicated the presence of

methamphetamine in the blood contained in the vial. Appellant was arrested and indicted

for (1) manslaughter in connection with the death of the driver of the other motor vehicle,

(2) aggravated assault for the injuries sustained by the passenger, and (3) possession of

a controlled substance, to-wit: methamphetamine.


       ANALYSIS

       ISSUE ONE—ADMISSION OF BLOOD EVIDENCE AND ANALYSIS REPORT

       Via a pretrial motion to suppress, Appellant attempted to have evidence of his

blood test results and the accompanying report indicating the presence of

methamphetamine in his blood suppressed. The State notes that, when this evidence

was presented, Appellant did not object to or offer any argument that the blood or the

results were illegally obtained. Thus, the State argues, Appellant has forfeited appellate

review of this issue.


       We review a ruling on a motion to suppress using a bifurcated standard of review.

Sims v. State, 569 S.W.3d 634, 640 (Tex. Crim. App. 2019) (citing Guzman v. State, 955
S.W.2d 85, 87-91 (Tex. Crim. App. 1997)). A trial court’s findings of historical fact and

determinations of mixed questions of law and fact that turn on credibility and demeanor

are afforded almost total deference if they are reasonably supported by the record. Sims,
569 S.W.3d at 640 (citation omitted). Furthermore, we review a trial court’s determination

of legal questions and its application of the law to facts that do not turn upon a

determination of witness credibility and demeanor under a de novo standard of review.

Id. (citation omitted). When a trial court denies a motion to suppress, we will uphold that



                                            3
ruling under any theory of the law applicable to the case. Id. (citing Estrada v. State, 154
S.W.3d 604, 607 (Tex. Crim. App. 2005)).


       Preservation of claims of error in the admission of evidence for appellate review

requires that the complaining party must have made a timely and specific objection during

trial, and the failure to object waives any error in the admission of that evidence. See TEX.

R. APP. P. 33.1(a); Fancher v. State, 659 S.W.2d 836, 839 (Tex. Crim. App. 1983). “[T]he

purpose of requiring [an] objection is to give to the trial court or the opposing party the

opportunity to correct the error or remove the basis for the objection.” Martinez v. State,

22 S.W.3d 504, 507 (Tex. Crim. App. 2000).


       Here, by way of his pretrial motion to suppress, Appellant sought to suppress all

evidence regarding this case, including testimony of the observations made by police and

emergency personnel; testimony regarding Appellant’s statements or actions; testimony

regarding the search of Appellant’s vehicle; all video recordings taken during the seizure,

detention, questioning, and search of Appellant’s person or property; any drugs,

controlled substances, contraband, or paraphernalia seized at the crash scene; and “[a]ny

blood or other bodily fluids of the [Appellant], as well as any scientific testing of the same,

and any testimony regarding those items.”


       The court held a pretrial hearing on Appellant’s motion, during which five witnesses

testified. The only testimony regarding the blood samples taken from Appellant came from

Trooper Garcia, employed with the Texas Department of Public Safety. Trooper Garcia

testified he retrieved a sample of blood with Appellant’s name and laboratory case

number on it from the hospital pursuant to a grand jury subpoena.              There was no


                                              4
questioning of any witness concerning the subsequent delivery of Appellant’s blood

sample to the DPS laboratory in Austin, or as to the actual results of any testing by that

laboratory, or the report generated, reflecting the results of that test.


        At trial, Appellant objected to the admission of the evidence concerning the results

of the test performed on Appellant’s blood. His objection focused mainly on the chain of

custody of the sample and on what he termed as his “previous” Fourth Amendment

objection. The only previous objection concerning the Fourth Amendment or the concept

of “search and seizure” was in reference to Trooper Garcia’s retrieval of the blood sample

from the hospital through the use of a grand jury subpoena, as opposed to a search

warrant.


        Because Appellant raised no objection at trial to the testimony regarding the testing

of Appellant’s blood sample for the presence of alcohol by the Lubbock laboratory, a test

that was conducted prior to the delivery of the vial to the Austin laboratory, he has waived

any error with respect to the State’s acquisition of the vial for testing purposes.4 Likewise,

because there was no specific objection concerning the delivery of the vial from the

Lubbock laboratory to the Austin laboratory, he has waived any error with respect to the

State’s acquisition of the vial for the purpose of testing Appellant’s blood for the presence

of methamphetamine. Finally, because no objection was made at trial concerning the

actual testing of Appellant’s blood for the presence of methamphetamine, he has waived



         4 There is no Fourth Amendment reasonable expectation of privacy protecting blood-alcohol test

results from tests taken by hospital personnel solely for medical purposes after a traffic accident. See State
v. Hardy, 983 S.W.2d 516, 527 (Tex. Crim. App. 1997). See also State v. Huse, 491 S.W.3d 833 (Tex.
Crim. App. 2016) (affirming Hardy’s holding with respect to Fourth Amendment standing, even in light of
the subsequently enacted provisions of the Health Insurance Portability and Accountability Act of 1966
(HIPAA)).

                                                      5
any error with respect to the results of that testing. Therefore, Appellant has failed to

preserve error, if any, with respect to the delivery of the vial to the Austin laboratory or the

results obtained from the testing of its contents. Accordingly, we find Appellant failed to

preserve his issue concerning the admission of blood evidence and the accompanying

report. Consequently, we resolve issue one against Appellant.


       ISSUE TWO—ADMISSION OF TESTIMONY CONCERNING EFFECT OF METHAMPHETAMINE

       In Appellant’s second issue, he argues the trial court erred in admitting the

testimony of Christina Renson, a DPS toxicologist, regarding the physical effects of

methamphetamine on the human body. Appellant contends Renson was not properly

qualified as an expert to testify on that subject and that her testimony was harmful to

Appellant. The State responds that Renson was qualified to testify about the general

effect of methamphetamine on a human body. The State further argues that there was

no abuse of discretion in admitting her testimony because it was both reliable and relevant

and was unimpeached by Appellant. Furthermore, the State asserts that, even if the

evidence was erroneously admitted, any error was harmless.


       Absent an abuse of discretion, a trial court’s decision to admit scientific testimony

should not be overturned. Ashby v. State, 527 S.W.3d 356, 361-62 (Tex. App.—Houston

[1st Dist.] 2017, pet. ref’d) (citing DeLarue v. State, 102 S.W.3d 388, 395 (Tex. App.—

Houston [14th Dist.] 2003, pet. ref’d)). Accordingly, an appellate court should uphold the

trial court’s decision unless that decision lies outside the zone of reasonable

disagreement. Ashby, 527 S.W.3d 356 at 361-62 (citing Layton v. State, 280 S.W.3d
235, 240 (Tex. Crim. App. 2009)).



                                               6
      If scientific, technical, or other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue, a witness qualified as an expert

by knowledge, skill, experience, training, or education may testify thereto in the form of

an opinion or otherwise. Ashby, 527 S.W.3d at 362 (citing TEX. R. EVID. 702; Daubert v.

Merrell Dow Pharms, Inc., 509 U.S. 579, 590-93, 113 S. Ct. 2786, 2795-96, 125 L. Ed.
2d 469 (1993); Helena Chem. Co. v. Wilkins, 47 S.W.3d 486, 499 (Tex. 2001)). Before

admitting expert testimony, a trial court must determine that (1) the witness qualifies as

an expert by reason of her knowledge, skill, experience, training, or education; (2) the

subject matter of the testimony is an appropriate one for expert testimony; and (3)

admitting the expert testimony will actually assist the fact finder in deciding the case.

Ashby, 527 S.W.3d 356 at 362 (citing Rodgers v. State, 205 S.W.3d 525, 527 (Tex. Crim.

App. 2006)). Therefore, the trial court must determine that both the expert is qualified to

testify, and the tendered testimony is reliable and relevant. Ashby, 527 S.W.3d 356 at

362 (citing Vela v. State, 209 S.W.3d 128, 131 (Tex. Crim. App. 2006)).


      Renson testified she is a forensic scientist in the toxicology section at the Texas

Department of Public Safety crime laboratory. She had been employed there for eight

years. She also stated she was a member of the Southwest Association of Toxicologists.

She also described for the jury her education which included a Bachelor of Science in

Chemistry and a PhD of Science in Forensics. Renson testified she had previously

qualified to testify in Texas courts as an expert. She then testified regarding how her

background and training qualified her to testify concerning the physical effects of

methamphetamine on the body. She told the jury she had learned of these effects through

her department’s internal training, literature articles, and through attendance at two


                                              7
conferences and one class, “courses that teach the effects of drugs on human

performance.” Those courses were described in State’s Exhibit 76 as courses entitled,

“The Effects of Drugs on Human Performance and Behavior” and “Observations of DREs

and Drug Impaired Individuals.”


      Over Appellant’s objection that she was “not properly qualified as an expert to give

these opinions,” Renson then testified as follows:


      [i]n general terms, methamphetamine and amphetamine have a two-fold
      effect. So when you are coming up on them you can have stimulant effects,
      such as restlessness. You can be agitated. You can have body tremors,
      jitters, nervousness, lack of alertness, increased risk taking and light
      sensitivity.   When you are going down off of amphetamine or
      methamphetamine, you can have depression and anxiety, appearance of
      your having drunkenness, slurred speech, blurred vision, quote, unquote,
      drunk-like behavior.


      During cross and re-cross examination, Renson admitted she did not have

personal experience observing people under the influence of methamphetamine and that

she could not tell the jury how the amount of methamphetamine found in Appellant’s blood

would have affected him, when it affected him, or how long it affected him in the way she

described.


      Based on these analytical gaps, Appellant contends Renson was not qualified to

testify because the “ultimate opinion sought here was the effects that methamphetamine

might have had on Appellant” and nothing in the record indicated “Renson reviewed

Appellant’s physical composition or the effect methamphetamine might have had on him.”

Appellant’s arguments notwithstanding, Renson testimony was clearly limited to the

general effects of methamphetamine and amphetamine on the human body and she


                                            8
noted that the amount found in the sample of Appellant’s blood was a “medium” amount

that “could” indicate drug abuse.             This testimony was proffered for the purpose of

educating the jury, not for explaining how methamphetamine personally affected

Appellant or what role it might have played in the motor vehicle accident in question.5

Thus, under these facts, we cannot say the trial court abused its discretion in admitting

Renson’s testimony.


        Furthermore, even if the trial court’s admission of Renson’s testimony was

erroneous, under the facts of this case, any such error would have been harmless.

Pursuant to Texas Rule of Appellate Procedure 44.2(b), “non-constitutional error must be

disregarded unless it affects the defendant's substantial rights,” i.e., the error had a

substantial and injurious effect or influence in determining the jury’s verdict. Barshaw v.

State, 342 S.W.3d 91, 93 (Tex. Crim. App. 2011) (citing TEX. R. APP. P. 44.2(b)). Under

this standard, an appellate court will not overturn a criminal conviction for non-

constitutional error if “after examining the record as a whole” the court has a “fair

assurance that the error did not influence the jury or influenced the jury only slightly.”

Barshaw, 342 S.W.3d at 93.



         5 For example, the testimony given here was much more general than that in Haley v. State, 396
S.W.3d 756, 764-766 (Tex. App.—Houston [14th Dist.] 2013, no pet.). The expert in Haley had many more
qualifications and more experience than Renson. Among his other credentials, the expert had published
approximately eighty articles in the area of toxicology and had conducted studies in that area. Id. at 764.
He was also the director of a program that trained individuals in the effects of alcohol and drugs on driving.
Id. His description of his training, experience, and studies, was far more expansive than that provided by
Renson. Id. at 764-66. Renson had very little experience comparatively. But, the expert in Haley was
called upon to testify to the impairment of driving ability when under the influence of methamphetamine and
whether the level of methamphetamine found in the defendant’s blood was a contributing factor to the crash
because it would have affected his coordination, attention, and driving ability. Id. at 766. Here, however,
Renson testified about common physical effects resulting from a “medium” amount of methamphetamine
found in the blood. She did not testify about how the methamphetamine affected Appellant’s ability to drive
or what effect it might have had on the crash.


                                                      9
          In an interview of Appellant by an investigator from the Texas Rangers, Appellant

admitted that (1) he used methamphetamine forty-eight to twenty-four hours prior to the

crash, (2) he had methamphetamine in his sock, (3) his blood test would be positive for

methamphetamine,6 (4) he was addicted to methamphetamine,7 and (5) while he did not

think he was still under the influence, the methamphetamine played a part in the accident.

He also said that he did not think he fell asleep before the collision, but he did not know

that for certain. Appellant said he would feel “grouchy, irritated” and his body was stiff

and sore when he was coming off methamphetamine. He also said when he was using

methamphetamine, he was “jumpy.” Other witnesses, most significantly Appellant’s wife,

testified to Appellant’s behavior while under the influence of the drug, saying he was

“[p]aranoid. He’s highly agitated. Could be erratic at times. Accusatory.” She also testified

to how Appellant would act when he was coming off methamphetamine, saying he “would

easily fall asleep. You couldn’t carry on a conversation with him. You would be talking to

him and you would look over and he would be passed out, so basically, you would be

talking to yourself.”


          Given the other testimony and evidence presented at trial concerning the effect

that methamphetamine had on Appellant in particular, we cannot say the admission of

Renson’s opinion testimony, even if erroneous, affected Appellant’s substantial rights.

Accordingly, any error would have been harmless. Appellant’s second issue is overruled.




        6 During the interview, Appellant admitted the positive result indicated the methamphetamine he

had taken was still in his system.
          7   Appellant told the investigator he had used a “twenty” of methamphetamine nearly every day for
a year.

                                                       10
       ISSUE THREE—SUFFICIENCY        OF THE      EVIDENCE   TO    SUPPORT MANSLAUGHTER

CONVICTION

       In his third issue, Appellant challenges the sufficiency of the evidence to support

his conviction for manslaughter. He first argues that without the blood evidence and

related reports, there was not enough evidence to show Appellant operated a motor

vehicle while under the influence of methamphetamine.             He then argues that even

considering the blood evidence and related reports, there is not a sufficient nexus

between the evidence showing a 0.47 milligram per liter of blood concentration of the

drug and the cause of the accident. Lastly, Appellant contends there was insufficient

evidence to show he was towing a defective trailer or that the trailer in any way caused

the accident.


       In reviewing the sufficiency of the evidence, we consider all evidence in the light

most favorable to the jury’s verdict and determine whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Brooks v. State, 323
S.W.3d 893, 895 (Tex. Crim. App. 2010). We defer to the fact finder’s credibility and

weight determinations because the fact finder is the sole judge of the witnesses’ credibility

and the weight to be given their testimony. Jackson, 443 U.S. at 326. When the record

supports conflicting inferences, “[w]e presume that the factfinder resolved any conflicting

inferences in favor of the verdict, and we defer to that resolution.” Braughton v. State,

569 S.W.3d 592, 608 (Tex. Crim. App. 2018) (citing Brooks, 323 S.W.3d at 922). This

standard of review is the same for direct and circumstantial evidence cases. Isassi v.

State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). And, circumstantial evidence is as


                                             11
probative as direct evidence in establishing the guilt of an accused. Id.; Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007). All evidence, even that improperly admitted,

is considered in a sufficiency review. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007).


       For purposes of reviewing the sufficiency of the evidence, a person commits the

offense of manslaughter if he recklessly causes the death of an individual. TEX. PENAL

CODE ANN. § 19.04 (West 2019). A person “acts recklessly, or is reckless, with respect

to . . . the result of his conduct when he is aware of but consciously disregards a

substantial and unjustifiable risk that . . . the result will occur. The risk must be of such a

nature and degree that its disregard constitutes a gross deviation from the standard of

care that an ordinary person would exercise under all the circumstances as viewed from

the actor’s standpoint.” TEX. PENAL CODE ANN. § 6.03(c) (West 2019). Because an actor’s

mental state is something largely known only by the actor, the fact finder’s determination

of an actor’s culpable mental state is generally grounded on inferences drawn from the

circumstances and inferred from the acts, words, and conduct of the accused. Guevara

v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004).


       As noted, a review of the sufficiency of the evidence includes review of all the

evidence, properly and improperly admitted. Clayton, 235 S.W.3d at 778. Therefore,

Appellant’s argument that the evidence is insufficient to support his conviction without the

blood evidence and accompanying reports has no application here.


       We disagree with Appellant’s assertion that the evidence does not support the

jury’s implicit finding that he operated a motor vehicle under the influence of


                                              12
methamphetamine. The evidence before the jury showed that not long after the crash, a

blood test revealed Appellant’s methamphetamine level was 0.47 milligram per liter of

blood and his amphetamine level was 0.10 milligram per liter of blood. Renson testified

that 0.47 milligram per liter is a “medium amount” of drugs and that methamphetamine

levels above 0.20 milligram per liter of blood “can be considered abuse.” Renson also

testified concerning the physical and psychological effects of methamphetamine use. A

paramedic testified methamphetamine and a syringe were found in Appellant’s socks

while he was being treated in the ambulance. Emergency personnel also noted Appellant

had scar tissue indicative of long-term intravenous drug use. Appellant made a statement

to an emergency responder, saying not to “let one mistake ruin the rest of his life.” And,

when a paramedic asked whether Appellant had taken any drugs, Appellant responded

“yes, meth, maybe a trace.” An investigator testified he interviewed Appellant and, during

that interview, Appellant admitted he had methamphetamine in his sock, that he had used

methamphetamine forty-eight to twenty-four hours prior to the crash, that he was addicted

to methamphetamine, and that methamphetamine played some role in the crash. The

combined impact of this evidence was sufficient for the jury to infer Appellant recklessly

operated his vehicle while under the influence of methamphetamine and that doing so

caused the crash.


       We also find Appellant’s argument that the evidence was insufficient to support a

finding that he was reckless by driving with a defective trailer to be unpersuasive. The

investigating trooper testified the trailer Appellant was pulling was “a 1965 homemade

vehicle.” In his statement to the investigator, Appellant admitted he should not have been

pulling the trailer because it would not “pull right.” He also said the trailer had twice pulled


                                              13
him into a ditch and that it pulled more when he drove over fifty-five miles per hour.

Appellant further acknowledged it was reckless for him to pull that trailer in the rain, that

he should have stopped when it first pulled him off the road, and that he should have left

it on the side of the road. This too is sufficient evidence from which the jury could have

found the requisite elements of the manslaughter offense.


         On this record, we find the jury had before it sufficient evidence to prove each of

the requisite elements of the offense of manslaughter. See Porter v. State, 969 S.W.2d
60, 64 (Tex. App.—Austin 1998, pet. ref’d) (finding evidence sufficient to support a

conviction for manslaughter where the defendant admitted he should not have been

driving, specimens taken at the hospital showed some controlled substances in the

defendant’s system, and a spoon and syringe were recovered from the defendant’s

person shortly after the accident). Accordingly, we find the evidence was sufficient to

support Appellant’s conviction for manslaughter and we resolve Appellant’s third issue

against him.


         CONCLUSION

         Having overruled each of Appellant’s issues, we affirm the judgments of the trial

court.




                                                         Patrick A. Pirtle
                                                             Justice



Do not publish.



                                             14